PER CURIAM:
From the award of a divorce to Ruth Patmore in the circuit court of Johnson County, the husband-defendant appeals. He contends that his attorney erroneously waived his desire to contest the action, causing the court to overrule his motions for a continuance and an order to allow his presence at the trial. Because he is a prisoner in the federal penitentiary at Marion, Illinois, he contends he was denied due process of law.
This court need not reach appellant’s contention. A review of the record reveals that appellant’s attorney stated to the court that his client had advised him that he did not wish to contest the divorce. He also advised the court that appellant did not claim to be the father of respondent’s child or that he had adopted him. Such admissions are binding on the appellant. See Noel v. Roberts, 449 S.W.2d 572 (Mo.1970); Wenneker v. Frager, 448 S.W.2d 932 (Mo.App.1969); and Gibson v. Metropolitan Life Ins. Co., 147 S.W.2d 193 (Mo.App.1941).
The action of the trial court, overruling appellant’s motions and awarding a divorce to Ruth Patmore, were not clearly erroneous.
The judgment is affirmed.